Blackford, J.
Lasselle brought an action of assumpsit against Joseph Brown and Nancy Brown, his wife, before a justice of the peace. Plea, the general issue. The justice gave judgment for the plaintiff; and the defendants appealed to the Circuit Court. Whilst the suit was pending in the Circuit Court, Joseph Brown, one of the defendants, died, and his death was suggested on the record by the plaintiff. The cause proceeded between the plaintiff and Nancy Brown, the surviving defendant. On the trial, the' plaintiff-offered to prove that the defendant, Nancy Brown, had admitted, in the presence of the witness, that the accounts filed in this cause as a cause of action, were contracted with, and due by her to, the plaintiff, before her marriage with the said Joseph Brown, deceased; and that, at the time this admission was made by said defendant, the items of said accounts were carefully read over to her by the witness. The evidence was objected to, and the objection was sustained. Verdict and judgment for the defendant.
There is no doubt but that in a suit asainst husband and *222wife, for a debt contracted by the wife whilst sole, the admissions of the latter, made during the coverture, are not legal evidence. Barron v. Grillard, 3 Ves. & Beam. 165. — The City Bank v. Bangs et al. 3 Paige, 36. — Brown et ux. v. Lasselle, 6 Blaclcf. 147. In such suit the husband is the responsible party, and the wife is made a defendant only for form; and the doctrine, that the wife shall not give evidence against her husband, applies. But that doctrine is not applicable, where, as in the case before us, the wife has survived her husband, and the suit is against her alone, tier liability now is the same that it was before her marriage, and her admissions of the debt must be evidence against her. It has been decided, that the declarations of a married woman, during coverture, of the non-payment of money lent to her before marriage, are admissible evidence in support of an action against her husband as her administrator. Humphreys v. Boyce, 1 M. & Rob. 140. That case is, in principle, similar to the one before us.
R. Brackenridge, for the plaintiff.
H. Cooper, for the defendant.
The Court erred in rejecting the evidence.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.